Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, and 6-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matthews et al. (US 20110261814).

Regarding claim 1, Matthews discloses a radio reception apparatus comprising: at least one memory configured to store instructions; and at least one processor (FIG. 2A) configured to execute the instructions to:
receive a frame from a radio transmission apparatus (Network device 230a may insert the preemption delimiter 350 prior to sending the second packet 324 and/or the preemption delimiter 352 prior to sending the second portion of the first packet 324. The plurality of packets 320 may be received by a link partner, for example, the network device 230b; [0072]); 
determine, using the frame received from the radio transmission apparatus, whether or not transmission of a preceding frame that has been received from the radio transmission apparatus before receiving of the frame has been interrupted (preemption delimiters 350 and/or 352 may indicate where one packet is preempted by another packet and/or where preemption may be complete and transmission of a remaining portion of the preempted packet may resume. In various embodiments of the invention, a mini packet segment may be communicated to indicate which packet is preempted. The preemption delimiters may be inserted in a packet preamble, a packet header and/or near the beginning of a layer 2 payload, for example. In this regard, the preemption delimiter 350 may comprise information that may identify the first packet 300 and/or information that may indicate that a break has occurred in the transmission of the first packet 300. The preemption delimiter 352 may comprise information that may identify the first packet 300 and/or may indicate that a second portion or segment of the first packet 326 is beginning ; [0071]); and
eliminate a reception error regarding the preceding frame in accordance with a determination that the transmission of the preceding frame has been interrupted (the device 102 may increment a preemption event counter to reflect the preemption event in step 1104. In step 1108, the receiving device may be receiving the low-priority traffic and may detect a transmit error as a result of the delimiter 612. In response to the detected error, the device 104 may increment an error counter and discard the partially received packet. In step 1110, the preemption event counter of the device 102 and the error counter of the device 104 may be utilized to determine how many packets were preempted (i.e., the lower value of the two counter values) and/or how many actual transmit errors occurred on the link (i.e., the receiving device's counter value minus the number of preempted packets). For example, subtracting the preemption event counter value from the error counter value may provide the number of actual transmit errors that occurred on the link; [0112]).

Regarding claim 2, Matthews discloses wherein the at least one processor is configured to execute the instructions to determine whether or not interruption information indicating that the transmission of the preceding frame has been interrupted is included in the received frame (preemption delimiters 350 and/or 352 may indicate where one packet is preempted by another packet and/or where preemption may be complete and transmission of a remaining portion of the preempted packet may resume; [0071]).

Regarding claim 3, Matthews discloses perform error detection on a frame obtained by removing the interruption information from the received frame when the interruption information is included in the received frame (network device 230b may utilize the preemption delimiters 350 and/or 352 described with respect to FIG. 3B to parse the plurality of packets 320 and/or to extract and/or reconstruct the first segment of the first packet 322, the second packet 324 and/or the second segment of the first packet 326. The receiving network device 230b may construct the first packet 360 and the second packet 370 from the parsed and/or extracted packet data; [0076].
 delimiter 512 forces a transmit error detection by the receiving device. delimiter 512 comprises a checksum and validation data which may be utilized by the receiver to validate the portions of the packet 510; [0079, 0085]); and
eliminate a reception error regarding the preceding frame based on the result of error detection of the preceding frame, and the presence or the absence of the interruption information in the received frame (the device 102 may increment a preemption event counter to reflect the preemption event in step 1104. In step 1108, the receiving device may be receiving the low-priority traffic and may detect a transmit error as a result of the delimiter 612. In response to the detected error, the device 104 may increment an error counter and discard the partially received packet. In step 1110, the preemption event counter of the device 102 and the error counter of the device 104 may be utilized to determine how many packets were preempted (i.e., the lower value of the two counter values) and/or how many actual transmit errors occurred on the link (i.e., the receiving device's counter value minus the number of preempted packets). For example, subtracting the preemption event counter value from the error counter value may provide the number of actual transmit errors that occurred on the link; [0112]).

Regarding claim 6, Matthews discloses a radio communication system comprising: a radio transmission apparatus; and a radio reception apparatus (Fig. 2A), 
wherein the radio transmission apparatus comprises: at least one transmitting-side memory configured to store transmitting-side instructions; and at least one transmitting-side processor (network device 230a may comprise switching, routing, host and/or higher layer subsystems 206a, a MAC client 222a, a MAC controller 208a, a PHY device 210a and a memory 220a. The network device 230b may comprise switching, routing, host and/or higher layer subsystems 206b, a MAC client 222b, a MAC controller 208b, a PHY device 210b and a memory 220b; [0053]) configured to execute the transmitting-side instructions to:
accept an input of a frame; transmit the frame to a radio reception apparatus; and interrupt transmission of a non-priority frame in response to input of a priority frame during transmission of the non-priority frame (at time instant t1 with a low-priority packet 510 being stored in buffer 504. At time instant t2 the device 102 may be transmitting the packet 510 onto the link when a high-priority packet 514 may arrive at the buffer 502. At time instant t3, upon detecting the high-priority packet 514 in the buffer 502, the device 102 may stop transmitting the packet 510. The transmission of the packet 510 may, for example, be stopped immediately or may cease upon reaching a next suitable stopping point of the packet 510. As part of ceasing transmission from the buffer 504 and/or prior to beginning transmission from the buffer 502, the device 502 may transmit a preemption delimiter 512. In an embodiment of the invention, the delimiter 512 may force a transmit error detection by the receiving device; [0079]),
the radio reception apparatus comprises: at least one receiving-side memory configured to store receiving side instructions; and at least one receiving-side processor (network device 230a may comprise switching, routing, host and/or higher layer subsystems 206a, a MAC client 222a, a MAC controller 208a, a PHY device 210a and a memory 220a. The network device 230b may comprise switching, routing, host and/or higher layer subsystems 206b, a MAC client 222b, a MAC controller 208b, a PHY device 210b and a memory 220b; [0053]) configured to execute the receiving-side instructions to:
receive a frame from a radio transmission apparatus (Network device 230a may insert the preemption delimiter 350 prior to sending the second packet 324 and/or the preemption delimiter 352 prior to sending the second portion of the first packet 324. The plurality of packets 320 may be received by a link partner, for example, the network device 230b; [0072]);
determine, using the frame received from the radio transmission apparatus, whether or not transmission of a preceding frame that has been received from the radio transmission apparatus before receiving of the frame has been interrupted  (preemption delimiters 350 and/or 352 may indicate where one packet is preempted by another packet and/or where preemption may be complete and transmission of a remaining portion of the preempted packet may resume. In various embodiments of the invention, a mini packet segment may be communicated to indicate which packet is preempted. The preemption delimiters may be inserted in a packet preamble, a packet header and/or near the beginning of a layer 2 payload, for example. In this regard, the preemption delimiter 350 may comprise information that may identify the first packet 300 and/or information that may indicate that a break has occurred in the transmission of the first packet 300. The preemption delimiter 352 may comprise information that may identify the first packet 300 and/or may indicate that a second portion or segment of the first packet 326 is beginning ; [0071]); and
eliminate a reception error regarding the preceding frame in accordance with a determination that the transmission of the preceding frame has been interrupted (the device 102 may increment a preemption event counter to reflect the preemption event in step 1104. In step 1108, the receiving device may be receiving the low-priority traffic and may detect a transmit error as a result of the delimiter 612. In response to the detected error, the device 104 may increment an error counter and discard the partially received packet. In step 1110, the preemption event counter of the device 102 and the error counter of the device 104 may be utilized to determine how many packets were preempted (i.e., the lower value of the two counter values) and/or how many actual transmit errors occurred on the link (i.e., the receiving device's counter value minus the number of preempted packets). For example, subtracting the preemption event counter value from the error counter value may provide the number of actual transmit errors that occurred on the link; [0112]).

Regarding claim 7, Matthews discloses wherein the at least one transmitting-side processor is configured to execute the transmitting-side instructions to interrupt transmission of the non-priority frame to the radio reception apparatus in response to input of a priority frame during transmission of the non-priority frame (at time instant t1 with a low-priority packet 510 being stored in buffer 504. At time instant t2 the device 102 may be transmitting the packet 510 onto the link when a high-priority packet 514 may arrive at the buffer 502. At time instant t3, upon detecting the high-priority packet 514 in the buffer 502, the device 102 may stop transmitting the packet 510. The transmission of the packet 510 may, for example, be stopped immediately or may cease upon reaching a next suitable stopping point of the packet 510. As part of ceasing transmission from the buffer 504 and/or prior to beginning transmission from the buffer 502, the device 502 may transmit a preemption delimiter 512. In an embodiment of the invention, the delimiter 512 may force a transmit error detection by the receiving device; [0079]), 
add interruption information indicating that the transmission of the non-priority frame has been interrupted to the priority frame, and transmit the obtained frame to the radio reception apparatus (preemption delimiters 350 and/or 352 may indicate where one packet is preempted by another packet and/or where preemption may be complete and transmission of a remaining portion of the preempted packet may resume. Any suitable technique may be utilized to generate the preemption delimiters 350 and/or 352. For example, reserved code groups, special characters, a modified idle pattern, reserved bits in an LDPC frame and/or control characters may be utilized. In various embodiments of the invention, a mini packet segment may be communicated to indicate which packet is preempted. The preemption delimiters may be inserted in a packet preamble, a packet header and/or near the beginning of a layer 2 payload, for example. The preemption delimiters 350 and/or 352 may comprise information that may enable a network device, for example, the network device 230b, to receive the plurality of packets 320, to extract data from one or more different packets and to reconstruct the packets prior to further processing and/or communication to another device. In this regard, the preemption delimiter 350 may comprise information that may identify the first packet 300 and/or information that may indicate that a break has occurred in the transmission of the first packet 300. The preemption delimiter 352 may comprise information that may identify the first packet 300 and/or may indicate that a second portion or segment of the first packet 326 is beginning. In various embodiments of the invention, the preemption delimiter 352 may indicate whether the second segment of the first packet 323 is the final segment of the first packet; [0071]), and
the at least one receiving-side processor is configured to execute the receiving-side instructions to determine whether or not the interruption information is included in the priority frame that has been received (the delimiters 753.sub.1-753.sub.N may comprise information which may enable a receiver to properly receive the fragments when a preemption event occurs. That is, the delimiters may contain information that, in FIG. 7A, is carried in the headers 704. In an embodiment of the invention, each of the delimiters 753.sub.1-753.sub.N may comprise a start of frame field indicating whether it is the first fragment of a packet. In FIG. 7B, the start of frame field may be asserted in delimiter 753.sub.1 and may be de-asserted in the remaining delimiters 753.sub.2-753.sub.N. In an embodiment of the invention, each of the delimiters 753.sub.1-753.sub.N may comprise one or more fragment count fields which may indicate, for example, the value of `N`, that is, indicate how many fragments are generated from the packet 752. In an embodiment of the invention, each of the delimiters 753.sub.1-753.sub.N may comprise a sequence number that may enable detection of a lost fragment and/or re-ordering of received fragments in instances that they are received out of order; [0098]).

Regarding claim 8, Matthews discloses wherein the at least one transmitting-side processor is configured to execute the transmitting-side instructions to add the interruption information to a bit position prior to a data payload of the priority frame (preemption delimiters may be inserted in a packet preamble, a packet header and/or near the beginning of a layer 2 payload; [0071]).

Regarding claim 9, the claim is interpreted and rejected for the reasons cited in claim 1.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, would comprise a combination of elements which is not taught by the prior art of record. The same reasoning applies to dependent claim 5 mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Terry et al. (US 8751881), “Transmission Buffer Under-run Protection.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413